Hammond, J.
1. The declaration set forth the cause of action and alleged that it had been assigned to the plaintiff. If the declaration was defective in not setting forth that the assignment was in writing, and the defendant desired to take advantage of the informality, he should have done so by demurrer. After the trial on the merits was begun and the written assignment put in evidence without objection from him, it was too late.
2. The defendant admitted that the full amount of the claim was due to Sanborn unless there had been accord and satisfaction, and the case went to the jury only upon the question whether there was such a satisfaction. Upon this question the amount for which Sanborn assigned the claim was immaterial. Moreover it does not appear what answer the defendant expected to get, and therefore it does not appear that he was harmed by the exclusion of the question.

Exceptions overruled.